DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 4 and 6) in the reply filed on 9/29/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh (US 2013/0162232).
For claim 1, Itoh teaches a current detecting circuit (Figures 1-4) comprising: 
a normally-ON type first switching element (Tr_non, Figure 2 and [0045]) that includes a drain, a source, and a gate (D_non, S_non and G_non, respectively, Figure 2); 
a normally-OFF type second switching element (Tr_noff, Figure 2 and [0048]) including: 
a drain that is connected to the source of the first switching element (D_noff, as understood by examination of Figure 2); 
a source that is connected to the gate of the first switching element (S_noff, as understood by examination of Figure 2); and 
a gate (G_noff); and 
a differential amplification circuit (OPm, Rf, and SW1 of Figure 3) that outputs a voltage (VMS1, Figure 3) according to a voltage between the drain and the source of the second switching element (as understood by examination of Figures 1 and 3).
For claim 4, Itoh further teaches:
an adjustment circuit (Rm, Rg, Figure 3) that is arranged between the drain of the second switching element and an input terminal of the differential amplification circuit (as understood by examination of Figures 1-3), the adjustment circuit adjusting a drain voltage of the second switching element to supply an adjusted drain voltage to the differential amplification circuit (Rm and Rg act as a voltage divider, as understood by examination of Figures 1-3).
For claim 6, Itoh further teaches:
turning ON/OFF of the differential amplification circuit (via SW1) is controlled by a drive signal (DRV, Figure 3 and [0059]) that is applied to the gate of the second switching element (as understood by examination of Figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849